Citation Nr: 1107985	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right heel/Achilles tendon disorder.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with status post hammertoe deformity and bunions.

4.  Entitlement to an initial compensable rating for left little finger deformity.

5.  Entitlement to an initial compensable rating for a Muscle Group XIV defect, claimed as deformed right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2007 rating decisions by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).

An October 2010 letter informed the Veteran that his requested Board hearing was scheduled in February 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues of higher ratings for bilateral pes planus with status post hammertoe deformity and bunions, left little finger deformity, and Muscle Group XIV defect are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent uncontradicted medical evidence provides a link between the Veteran's currently diagnosed migraine headaches and headaches he experienced while on active duty.

2.  The Veteran does not have a currently diagnosed right heel/Achilles tendon disorder.

3.  As the Veteran has not had medical training, he is not competent to give a diagnosis of a right heel/Achilles tendon disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a right heel/Achilles tendon disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in July 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Headaches

In this case, service treatment records show that he was treated multiple times for headaches throughout his time on active duty.  In particular, he was treated for headaches in July and August 2002.  These treatment notes reflect that he experienced daily headaches and increased stress.  An examiner wrote that he did not suspect migraines, although atypical migraines were possible.  Another treatment record form March 2003 documented chronic headaches, and a history of headaches was noted in another March 2003 medical history.

On VA examination in August 2004, the Veteran stated that his headaches began approximately two-and-one-half years previously.  He reported feeling dizzy and experiencing nausea and burning on the right side of his face.  After examining the Veteran, a diagnosis of muscle contraction headaches was given.  No opinion was offered regarding the etiology of the headaches.

VA treatment records document treatment for headaches in January 2005, May 2005, April 2006, February 2007, and March 2007.

On VA examination in April 2006, the Veteran reported a five-year history of frequent headaches which occurred once or twice a month.  After performing an examination, the examiner gave a diagnosis of migraine headaches.

A May 2007 letter from S.L.F., CPT, A.N., Family Nurse Practitioner stationed at Ft. Meade, reflects that the Veteran had migraine headaches that more likely than not started while he was on active duty.  The nurse commented on specific in-service treatment notes and post-service medical records to support her opinion.

Reviewing the evidence, the Board finds that the Veteran had a diagnosed headache disorder while on active duty, has a current diagnosis of migraine headaches, and a competent medical opinion which links the currently diagnosed headache disorder to his active duty.  The May 2007 letter from S.L.F. was written by a nurse practitioner, and she supported her opinion with specific evidence from the service treatment records and post-service treatment records.  Significantly, no other evidence of record contradicts the opinion offered in the May 2007 letter.  As such, the Board finds that service connection for migraine headaches is warranted.

Right Heel/Achilles Tendon

In this case, service treatment records show that in March 1978, the Veteran complained of pain in the right heel.  An X-ray failed to show any definite fractures, dislocations, or abnormal calcifications about the foot or the area of the Achilles tendon.  Later that March, the Veteran complained of right heel pain to a service examiner.  The examiner noted tenderness of the Achilles tendon with dorsal flexion.  Another treatment note from April 1978 documents tenderness in the distal end of the Achilles tendon.

A September 1981 Report of Medical Examination reflects that the Veteran had normal feet.  On a September 1981 Report of Medical History, the Veteran indicated that he had foot trouble.  Additional Reports of Medical Examination from December 1984, August 1989, and September 1994 reflect that the Veteran's feet and lower extremities were normal.

Additional service treatment records document treatment for various foot problems, but they are negative for any signs, symptoms, or treatment for a right heel/Achilles tendon disorder.

On VA examination in August 2004, the examiner found no tightening of the tendo Achillis or hindfoot valgus deformity.  There was no diagnosis of a right heel/Achilles tendon disorder.

On VA examination in April 2006, the examiner noted that the Veteran's heel gait was normal.  The examiner specified that there was no hindfoot deformity, and the Achilles tendons were well aligned and nontender.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to the Veteran's right heel pain, as that symptom is readily identifiable through casual observation.  However, as he has not had medical training, he is not competent to give a diagnosis of an actual right heel/Achilles tendon disorder.  Thus, his statements provide competent evidence of pain, but they do not provide competent evidence of a diagnosed disorder.

The August 2004 and April 2006 VA examination reports were prepared by medical doctors and as such constitute competent medical evidence.  Within the VA examination reports, the doctors discussed the results of their examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  Neither examination resulted in a diagnosis of a right heel/Achilles tendon disorder.  As the August 2004 and April 2006 VA examination reports were created by doctors, the Board finds them to be credible and of greater probative weight than the statements offered by the Veteran.

Although the Veteran has complained of right heel pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current right heel/Achilles tendon disability underlying his complaints of chronic pain.

The Veteran has asserted that he injured his right Achilles tendon during service, as reflected in treatment notes dated in March and April 1978.  However, it appears that the documented Achilles tendon tenderness of the right foot was acute and transitory, as there are no further records of treatment for the right heel/Achilles tendon for the following 32 years.

Significantly, the VA treatment records following the Veteran's active service do not contain a diagnosis of a right heel/Achilles tendon disorder.  Thus, in this case, the competent medical evidence of record simply does not establish that the Veteran has a currently diagnosed right heel/Achilles tendon disorder, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such evidence.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection on either a direct or presumptive basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a right heel/Achilles tendon disorder must be denied regardless of whether they it is claimed on a direct or presumptive basis, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Under these circumstances, the Board must conclude that the criteria for service connection for a right heel/Achilles tendon disorder are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for headaches is granted.

Service connection for a right heel/Achilles tendon disorder is denied.


REMAND

The evidence of record reflects that the Veteran underwent and correction of hammertoes on the right foot in October 2005 at a private facility.  However, these records have not been associated with the claims file.  On remand, the AMC/RO should give the Veteran another opportunity to submit these records for review, as they are likely to be relevant to his claim for a higher rating.

Additionally, in Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."

The Board observes that the Veteran's last VA examination for compensation and pension purposes that considered his bilateral pes planus with status post hammertoe deformity and bunions was performed in April 2006-nearly five years ago.  The last VA examination for compensation and pension purposes that considered his left little finger and Muscle Group XIV disorders was conducted in August 2004-over six years ago.  Additionally, the Veteran asserted in May 2007 that each of these disorders has increased in severity.  Consequently, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers who treated the veteran for his bilateral foot, left little finger, and right thigh disorders.  In particular, the AMC/RO should attempt to obtain the records pertaining to the October 2005 bunionectomy.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA feet examination to evaluate the current severity of his bilateral pes planus with status post hammertoe deformity and bunions.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Feet Examinations, revised April 20, 2009.  The physician should provide an accurate and fully descriptive assessment of the Veteran's right and left foot disabilities.  The physician should include a complete rationale for the findings and opinions expressed.

3.  The Veteran should be scheduled for a VA examination to evaluate the current severity of his left little finger deformity.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  

The examiner should indicate whether there is ankylosis of the left little finger, whether it is favorable or unfavorable, what area is fixed, and if it is not fixed, the range of motion (in degrees) of the left little finger.  The examiner should also indicate whether the left little finger would be equally well served as if amputated.

Additionally, the examiner is asked to express an opinion as to whether the Veteran's service-connected left fifth finger disability results in any limitation of motion of the other digits on the left hand, or interferes with the overall function of the hand.

The physician should include a complete rationale for the findings and opinions expressed.

4.  The Veteran should be scheduled for a VA examination to evaluate the current severity of his Muscle Group XIV defect.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.

The examiner should comment as to whether the disability associated with Muscle Group XIV would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The physician should include a complete rationale for the findings and opinions expressed.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


